DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al (US 20140244834 A1) in view of  Cherukuri et al (US 10685652 B1 ).
Regarding claim 19, Guedalia et al discloses a computer-implemented method (fig. 1A, fig. 11A ) comprising: receiving (process the tracked location and interaction data received from each IoT device at certain intervals; in addition, a server may detect the interactions between the first IoT device and the second IoT device based on location information related to the interactions, which the server may receive from the first IoT device and the second IoT device, paragraph 0010, 0118), by a computer (computer 120: the computer 120 may be an IoT device  

 	On the other hand, Cherukuri et al, from the same field of endeavor, discloses that the clustering algorithms (the device-clustering component 134 ) can generate a proximal groupings (the computer-readable media 122 may store a device-clustering component 134 that is executable by the processors 120 to determine how to group, or cluster, the voice-enabled devices 108; the multiple voice-enabled devices 108 able to detect the same voice commands 106 from the user 104; col. 4, lines 28-40; col. 12, lines 4-21), where each of the plurality (a device cluster 138 including the multiple voice-enabled devices 108; col. 10, lines 53-63) of proximal groupings (the multiple voice-enabled devices are also close enough in proximity to warrant creation of a device cluster for a device cluster may be a stored association, the multiple voice-enabled devices are also close enough in proximity to warrant creation of a device cluster for the multiple voice-enabled devices ; col. 14, line 5-14; col. 19, 24-36) of wireless signals contains spatially proximate and temporally persistent subset of the plurality of wireless signals (the device-clustering component 134 may analyze the data stored in the audio-data database 126 to determine how to cluster the voice-enabled devices 108 into ewer 
device-cluster database 136, a device cluster 138 including the multiple voice-enabled devices 108; furthermore, the device-clustering component 134 may analyze various data, such as the timestamps 130 for each of the audio data 114 received from the voice-enabled devices 108 and SNR data associated with the audio data 114; col. 2, lines 53-67; col. 5, lines 38-63; col. 19, lines 51-57). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Cherukuri to the communication 
Regarding claim 20, Guedalia et al as modified discloses a computer-implemented method (fig. 1A, fig. 11A ), further comprising: associating, by the computer (computer 120: the computer 120 may be an IoT device  and contain functionality to manage an IoT network/group, such as the network/group of IoT devices 110-118; paragraph 0034, 0119), at least one of the plurality of proximal groupings of wireless signals (IoT devices 110-118; the first IoT device and the second IoT device are located in proximity to each other ; paragraph 0008-0009) with a known location (track locations and interactions associated with various IoT devices in order to discover user-specific and potentially asymmetric relationships among the IoT devices; the server may use the pre-processed location and interaction data from the current tracking period ; paragraph 0034, 0119-0120). 

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641